DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,833,895. This is a statutory double patenting rejection.
It is noted that claim 18 of the instant application are in dependent form whereas, claims 6 of prior U.S. Patent No. 10,833,895 are of independent form. However, when 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 7, 13 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,833,895.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 4 and 6 of U.S. Patent No. 10,833,895 cover and encompass the limitations of claims 1, 7, 13 and 16 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,833,895 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1, 7, 13 and 16 of the instant application are rejected as obvious double patenting over the narrower claims 1, 4 and 6 of U.S. Patent No. 10,833,895. 

Regarding claim 7 of the instant application, claim 4 of the U.S. Patent No. 10,833,895 covers and encompasses all subject matter claimed.
Regarding claims 13 and 16 of the instant application, claim 6 of the U.S. Patent No. 10,833,895 covers and encompasses all subject matter claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitations of “the performance metric” recited in claim 5, line 1 and claim 1, line 1 lack antecedent basis.
The recitation of “the selected DEQ filter” recited in claim 6, line 1 lacks antecedent basis. It is suggested to change to -- the selected DEQ filter option --.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huckett et al (US 2011/0058597; art cited by applicant).
Regarding independent claim 1, Huckett, as shown in figures 1 and 4, teaches a device, comprising: a receiver (1) having: analog front-end circuitry (14, 12 and [0036]); and a digital signal processing (DSP) circuit (10, 6, 2, 4 and [0037], and [0080] - [0083]), wherein the DSP circuit is configured to select one of a plurality of digital equalization (DEQ) filter options and to perform equalization operations based on the selected filter option, and wherein the DSP circuit is configured to select one of the plurality of DEQ filter options based on a channel length estimate and a plurality of different sets of DEQ filter coefficients predetermined for different channel lengths ([0037], and [0080] - [0083]).
Regarding dependent claim 5, Huckett further teaches wherein the performance metric is at least one of a decision feedback equalizer (DFE) coefficient metric, a mean-square-error (MSE) noise metric, and a pre-cursor value. See [0054] and [0057].
Regarding independent claim 13, Huckett, as shown in figures 1 and 4, teaches a method, comprising: receiving an input signal (14); filtering the input signal using an analog filter system (12 and [0036]); converting an output of the analog filter system to a 
Regarding dependent claim 14, Huckett further teaches wherein selecting one of the plurality of DEQ filter options comprises comparing a channel length estimate to an indexed DEQ filter coefficient table ([0082] and [0083].
Regarding dependent claim 16, Huckett further teaches wherein selecting one of the plurality of DEQ filter options comprises testing a plurality of different sets of DEQ filter coefficients and selecting a set of DEQ filter coefficients that result in a performance metric being within a threshold ([0092] and [0093]).
Regarding dependent claim 17, Huckett further teaches wherein the performance metric is at least one of a decision feedback equalizer (DFE) coefficient metric and a mean-square-error (MSE) noise metric. See [0054] and [0057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huckett et al (US 2011/0058597; art cited by applicant) in view of Manickam et al (US 7,254,198; art cited by applicant) or Lin et al (US 7,085,328; art cited by applicant).
Regarding dependent claims 2 and 15, Huckett teaches all subject matter claimed except to further teach wherein the DSP circuit is configured to select one of the plurality of DEQ filter options based on an automatic gain control index value. However, Manickam or Lin, from the same field of endeavor, teaches the adaptations or selections of coefficients of the equalizer is directly or indirectly affected by the gain control value. See Manickam: col, 13, lines 4-12 or Lin: fig. 5, gn value to DSP circuit .

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huckett et al (US 2011/0058597; art cited by applicant).
Regarding dependent claims 3 and 4, Huckett teaches all subject matter claimed except to further teach wherein the filter options are based on the odd tap symmetric finite impulse response (FIR) filter with selectable coefficients or a sweeping operation that determines which of a plurality of different sets of DEQ filter coefficients optimizes a performance metric. However, such odd tap symmetric finite impulse response (FIR) filter or sweeping operation to optimize the performance is notoriously well-known in the art of equalization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huckett by employing well-known techniques in determining filter coefficients in order to arrive at the claimed invention.
Regarding dependent claim 6, Huckett teaches all subject matter claimed except to further teach wherein the selected DEQ filter option is configured to run at one sample per symbol. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huckett by configuring the filter to run at one sample per symbol in order to arrive at the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huckett et al (US 2011/0058597; art cited by applicant) in view of Rollings et al (US 2007/0258517) or Agazzi et al (US 2009/0052509).
Regarding dependent claim 18, Huckett teaches all subject matter claimed except to further teach wherein the performance metric is a pre-cursor value that correlates a delayed slicer error with a current slicer output. However, determining and using a pre-cursor value that correlates a delayed slicer error with a current slicer output to determine the performance of the equalizer so as to adjust the filter coefficients accordingly is notoriously well-known in the art of equalization. For example, see [0096] of Agazzi or [0069] and figs. 2 and 9 of Rollings et al. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huckett by employing the teachings of Agazzi or Rollings so as to determine the performance of the equalizer and to adjust the coefficients accordingly.

9.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al (US 7,254,198; art cited by applicant) in view of Lin et al (US 2004/0090981; art cited by applicant) or Yen et al (US 2007/0201583; art cited by applicant).

Regarding dependent claim 8, Manickam as modified by Lin or Yen teaches all subject matter claimed except to further teach wherein the filter an odd tap symmetric finite impulse response (FIR) filter. However, such odd tap symmetric finite impulse response (FIR) filter is notoriously well-known in the art of equalization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manickam by using a well-known filter in order to arrive at the claimed invention.

Regarding dependent claim 10, Manickam as modified by Lin or Yen teaches all subject matter claimed except to further teach wherein the at least one selection criterion comprises a performance metric based on a sweeping operation that tests different sets of DEQ filter coefficients. However, such sweeping operation to optimize the performance is notoriously well-known in the art of equalization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Manickam as modified by Lin or Yen by employing well-known technique in determining filter coefficients in order to arrive at the claimed invention.
Regarding dependent claims 11 and 12, Manickam as modified by Lin or Yen further teaches wherein the performance metric is at least one of a decision feedback equalizer (DFE) coefficient metric, a mean-square-error (MSE) noise metric, and a pre-cursor value or the performance metric based on scaling a mean-square-error (MSE) threshold. See Manickam: col. 18, lines 36-58 and Lin: [0006].

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Mckown (US 7,477,634), Kerr (US 2012/0044983) and Chiu et al (US 2018/0351770) are cited because they are pertinent to the method and apparatus for equalization. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636